DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16, 18-19, 21, 24, 26, 29-30, 33-35, 39-42, and 44-47 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephanie Amoroso on 08/30/2021.

The application has been amended as follows:  
AMENDED as follows: --“The composition of claim 16,that is an ophthalmic composition suitable for application to the eye.”--
Claim 24 is AMENDED as follows: --“A method for 
Claim 30 is AMENDED as follows: --“A method for 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed lipoic acid and taurine topical composition was not anticipated in the prior art. Additionally, the closest prior art of De Paoli (IT1299623 B1 published 03/24/2000) or Doring (WO2008/074579 published 06/26/2008) did not teach nor specifically suggest the disclosed narrow ranges of taurine and lipoic acid together in the topical composition. Further, as shown in the tables on pages 12-13 of the instant specification, Applicant has discovered a narrow range comprising taurine and lipoic acid that yields a synergistic osmoprotective effect against osmotic stress in corneal epithelial cells (HCE) and conjunctival cells (WKD). Such a synergistic relationship between the claimed amounts of taurine and lipoic acid was not predictable at the time of the invention and Applicant’s unexpected results are in fact unexpected and unobvious and of both statistical and practical significance.  
 Claims 16, 18-19, 21, 39-42, 44-47 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24, 26, 29-30, 33-35, 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/03/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628